Exhibit 99.1 Scotiabank reports second quarter earnings of $1.8 billion All amounts are in Canadian dollars and are based on the Bank's unaudited Interim Condensed Consolidated Financial Statements for the quarter ended April 30, 2014 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. The Bank's Second Quarter 2014 Report to Shareholders and Supplementary Financial Information are available on the Investor Relations page of www.scotiabank.com. Additional information relating to the Bank, including the Bank's Annual Information Form, can be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. Second Quarter Highlights (versus Q2, 2013) o Net income of $1,800 million, up 14.0% from $1,582 million o Earnings per share (diluted) of $1.39 compared to $1.22, up 14.0% o ROE of 16.3%, compared to 16.5% o Productivity ratio of 51.6%, versus 53.9% o Quarterly dividend of 64 cents per common share Toronto, May 27, 2014 - Scotiabank today reported second quarter net income of $1,800 million, compared with net income of $1,582 million in the same period last year. Year over year, net income grew by 14%. Diluted earnings per share were $1.39 compared to $1.22 in the same period a year ago and $1.32 last quarter. Return on equity was 16.3% compared to 16.5% last year and 15.4% last quarter. "We had strong results this quarter across our businesses, particularly in Canadian Banking and Global Wealth & Insurance," said Brian Porter, Scotiabank President and CEO. "We continue to focus on deepening customer relationships to deliver results and grow all of our businesses. As well, expense growth was prudently managed. 1 "Canadian Banking had a strong second quarter with net income of $565 million driven by good top-line revenue growth, including an eight basis points increase in the interest margin and positive operating leverage. All of our retail and commercial businesses continued to perform well. We achieved double-digit growth in both credit card and automotive lending volumes, while credit quality remained stable. "International Banking had a solid quarter with earnings of $416 million driven by strong volume growth, particularly in Latin America and Asia, and disciplined expense management. While interest margins declined relative to last year, over the last few quarters the margin has settled into a range that we expected. Credit quality remained within expectations, with only a modest increase in the provision for credit loss ratio relative to last year. "Global Wealth & Insurance continued to perform well with strong second quarter earnings of $345 million. Earnings were primarily driven by strong performance in our asset management businesses due to solid net sales and favourable market conditions. "Global Banking & Markets reported net income of $385 million. Good growth was reported in the fixed income, investment banking and U.S. corporate banking businesses. Credit quality remains favourable. "Our capital position remains very strong with our Common Equity Tier 1 capital ratio rising to 9.8%. We continue to invest in our businesses, along with selective acquisitions, such as the recently announced investment in Canadian Tire Financial Services. Also, as part of our capital management, we announced a share buy-back program today to re-purchase up to 1% of our outstanding common shares. "We are pleased with the strong results achieved in the first six months of the year. We are focused on making it easier for our customers do to business with us, managing our expense growth prudently and delivering consistent and predictable earnings." 2 Financial Highlights As at and for the three months ended For the six months ended April 30 January 31 April 30 April 30 April 30 (Unaudited) 2013(1) Operating results ($ millions) Net interest income Net interest income (TEB(2) ) Non-interest revenue Non-interest revenue (TEB(2)) Total revenue Total revenue (TEB(2)) Provision for credit losses Operating expenses Provision for income taxes Provision for income taxes (TEB(2)) Net income Net income attributable to common shareholders Operating performance Basic earnings per share ($) Diluted earnings per share ($) Adjusted diluted earnings per share(2) ($) Return on equity(2) (%) Productivity ratio (%) (TEB(2)) Core banking margin (%) (TEB(2)) Financial position information ($ millions) Cash and deposits with financial institutions Trading assets Loans Total assets Deposits Common equity Preferred shares Assets under administration(2) Assets under management(2) Capital measures Common Equity Tier 1 capital ratio (%) Tier 1 capital ratio (%) Total capital ratio (%) Assets-to-capital multiple Risk-weighted assets ($ millions) Credit quality Net impaired loans ($ millions) (3) Allowance for credit losses ($ millions) Net impaired loans as a % of loans and acceptances (3) Provisions for credit losses as a % of average loans and acceptances (annualized) Common share information Share price ($) (TSX) High Low Close Shares outstanding (millions) Average - Basic Average - Diluted End of period Dividends per share ($) Dividend yield(4) (%) Market capitalization ($ millions) (TSX) Book value per common share ($) Market value to book value multiple Price to earnings multiple (trailing 4 quarters) Other information Employees(5) Branches and offices 3 1. Prior period amounts are retrospectively adjusted to reflect the adoption of new IFRS standards in 2014 (refer to Note 3 in the condensed interim consolidated financial statements). Capital measures for 2013 have not been restated for the new IFRS standards as they represent the actual amounts in that period for regulatory purposes. 2. Refer to page 5 for a discussion of non-GAAP measures. 3. Excludes Federal Deposit Insurance Corporation (FDIC) guaranteed loans related to the acquisition of R-G Premier Bank of Puerto Rico. 4. Based on the average of the high and low common share prices for the period. 5. Prior period amounts have been restated to conform with current period presentation. 4 Forward-looking statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the United States Securities and Exchange Commission, or in other communications. All such statements are made pursuant to the "safe harbour" provisions of the United States Private Securities Litigation Reform Act of 1995 and any applicable Canadian securities legislation. Forward-looking statements include, but are not limited to, statements made in this document, the Management's Discussion and Analysis in the Bank's 2013 Annual Report under the headings "Overview - Outlook", for Group Financial Performance "Outlook", for each business segment "Outlook" and in other statements regarding the Bank's objectives, strategies to achieve those objectives, expected financial results (including those in the area of risk management), and the outlook for the Bank's businesses and for the Canadian, United States and global economies. Such statements are typically identified by words or phrases such as "believe", "expect", "anticipate", "intent", "estimate", "plan", "may increase", "may fluctuate", and similar expressions of future or conditional verbs, such as "will", "should", "would" and "could". By their very nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not prove to be accurate. Do not unduly rely on forward-looking statements, as a number of important factors, many of which are beyond our control, could cause actual results to differ materially from the estimates and intentions expressed in such forward- looking statements. These factors include, but are not limited to: the economic and financial conditions in Canada and globally; fluctuations in interest rates and currency values; liquidity; significant market volatility and interruptions; the failure of third parties to comply with their obligations to us and our affiliates; the effect of changes in monetary policy; legislative and regulatory developments in Canada and elsewhere, including changes in tax laws; the effect of changes to our credit ratings; amendments to, and interpretations of, risk-based capital guidelines and reporting instructions and liquidity regulatory guidance; operational and reputational risks; the risk that the Bank's risk management models may not take into account all relevant factors; the accuracy and completeness of information the Bank receives on customers and counterparties; the timely development and introduction of new products and services in receptive markets; the Bank's ability to expand existing distribution channels and to develop and realize revenues from new distribution channels; the Bank's ability to complete and integrate acquisitions and its other growth strategies; changes in accounting policies and methods the Bank uses to report its financial condition and financial performance, including uncertainties associated with critical accounting assumptions and estimates (see "Controls and Accounting Policies - Critical accounting estimates" in the Bank's 2013 Annual Report, as updated in this document); the effect of applying future accounting changes (see "Controls and Accounting Policies - Future accounting developments" in the Bank's 2013 Annual Report, as updated in this document); global capital markets activity; the Bank's ability to attract and retain key executives; reliance on third parties to provide components of the Bank's business infrastructure; unexpected changes in consumer spending and saving habits; technological developments; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; consolidation in the Canadian financial services sector; competition, both from new entrants and established competitors; judicial and regulatory proceedings; acts of God, such as earthquakes and hurricanes; the possible impact of international conflicts and other developments, including terrorist acts and war on terrorism; the effects of disease or illness on local, national or international economies; disruptions to public infrastructure, including transportation, communication, power and water; and the Bank's anticipation of and success in managing the risks implied by the foregoing. A substantial amount of the Bank's business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank's financial results, businesses, financial condition or liquidity. These and other factors may cause the Bank's actual performance to differ materially from that contemplated by forward-looking statements. For more information, see the "Risk Management" section starting on page 60 of the Bank's 2013 Annual Report. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2013 Annual Report under the headings "Overview - Outlook", as updated in this document; and for each business segment "Outlook". These "Outlook" sections are based on the Bank's views and the actual outcome is uncertain. Readers should consider the above-noted factors when reviewing these sections. The preceding list of important factors is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Bank and its securities, investors and others should carefully consider the preceding factors, other uncertainties and potential events. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. Additional information relating to the Bank, including the Bank's Annual Information Form, can be located on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC's website at www.sec.gov. 5 Q2 2014 Notable Business Highlights Serving customers ●
